J-S71017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE MATTER OF: L.E. A/K/A               :   IN THE SUPERIOR COURT OF
L.G.E., A MINOR                            :        PENNSYLVANIA
                                           :
                                           :
APPEAL OF: N.E., MOTHER                    :
                                           :
                                           :
                                           :
                                           :   No. 315 EDA 2016

               Appeal from the Order Entered December 22, 2015
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-DP-0003116-2015


BEFORE: BOWES, J., PANELLA, J., and FITZGERALD*, J.

MEMORANDUM BY PANELLA, J.                            FILED OCTOBER 11, 2016

       Appellant, L.E. (“Mother”), appeals from the December 22, 2015 order

that found N.E. (“Child”) (born March 2013), was not dependent, and that

Child was a victim of abuse by Mother. The order also transferred legal and

physical custody of Child to R.G. (“Father”). We affirm.

              On [September 5, 2015], Mother went to work and called
       [J.M.], the father of [Child]’s sister, to watch [Child] and his
       older sister. On [September 6, 2015], at approximately 7:30
       a.m., Mother noticed scratch marks on the top of [Child]’s hand
       and swelling of his right ear. Mother testified that [Child] had
       bruising on his face and a scratch on his forehead before she
       went to work on [September 5, 2015]. She testified that he had
       fallen on [September 3, 2015], at the park, and that he fell [on
       September 4, 2015] in the bathroom, both of which caused the
       scratches and bruising on his face. She also testified that the
       swelling in his right ear was caused when he fell tripping over
____________________________________________


* Former Justice specially assigned to the Superior Court.
J-S71017-16


     the threshold at his sister’s grandfather’s house. Mother then
     stated that she believed that [Child] had an allergic reaction on
     the night of [September 5, 2015] that caused the swelling in his
     ear.

           On [September 7, 2015], at approximately 12:00 a.m.,
     Mother brought [Child] to the emergency room at Einstein
     Medical Center. When Mother brought [Child] to the hospital, she
     told hospital staff that when [Child] woke up, his ear was swollen
     and appeared to enlarge throughout the day, and that he may
     have sustained the bruises and abrasions from roughhousing
     with his siblings and the children at his daycare.

            Later, on [September 7, 2015], [Child] was transferred to
     St. Christopher’s Hospital for Children. Dr. Maria McColgan, the
     director of the child protection program at St. Christopher’s, was
     consulted by the medical team caring for [Child] because of
     concern of physical abuses. Dr. McColgan observed that [Child]
     had severe swelling and bruising of his right ear, bruising on his
     left ear, bruising and abrasions on his face, bruising on his back
     and side, and somewhat deep abrasions on the back of his right
     hand. The hospital found that [Child] did not have an infection
     that would cause the swelling in his ear, nor did he have a
     bleeding disorder that would cause abnormal bleeding
     tendencies. Dr. McColgan determined that the nature of the
     injuries could not have been caused by [Child] merely falling on
     the pavement. She found that it is not likely that a [two] year
     old child would sustain those injuries without some sort of non-
     accidental trauma, and determined to a reasonable degree of
     medical certainty that [Child]’s injuries were caused by child
     abuse.

           On [September 8, 2015], [Child] was discharged from the
     hospital to the care of his maternal aunt, [W.S.]. On the same
     day, the Philadelphia Department of Human Services (“DHS”)
     social worker Magdalene Bey visited the family’s home. Mother
     told Ms. Bey that [Child] had fallen on the playground, and in the
     bathroom. Additionally, Mother stated that [Child] was jumping
     on the bed and hit his head on a radiator cover, and that he was
     roughhousing with siblings and at daycare. Initially, Mother told
     Ms. Bey that on the night of [September 5, 2015], her sister,
     [K.E.] was watching [Child], and [K.E.] corroborated her story.
     After the safety conference, [K.E.] recanted her statement, and
     admitted that she had not watched [Child] that night, but rather

                                   -2-
J-S71017-16


      … [J.M.] had. [K.E.] stated that she had lied because [J.M.] had
      a criminal record. She thought DHS was trying to take [Child]
      from Mother, and it would look bad that [Child] was watched by
      [J.M.].

            Ms. Bey stated that she did not have drug, alcohol, or
      mental health concerns about Mother, but was concerned about
      [J.M.], who had posted several photos to Facebook of himself
      with marijuana and alcohol. Mother stated that [J.M.] did not live
      in the home, but Ms. Bey observed a conversation between
      Mother and her maternal grandmother that led her to believe
      that [J.M.] had been living in the home. Additionally, Ms. Bey
      stated that she had no concerns for Father, and his home is
      appropriate for [Child].

Trial Court Opinion, filed 3/22/16, 1-4 (citations and footnotes omitted).

      On December 1, 2015, DHS filed a dependency petition recommending

that Child be committed to DHS. The trial court held a hearing on the

dependency petition. Following the hearing, the trial court found that Child

was not dependent, but Child was a victim of abuse by Mother and J.M. The

trial court also transferred legal and physical custody of Child to Father.

      Mother filed a timely notice of appeal along with a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and

(b). On appeal, Mother raises the following issues:


         1. [Whether t]he trial court erred in finding child abuse as to
            Mother[?]

         2. [Whether t]he trial court erred in disposing of this case by
            awarding custody of [Child] to [Father?]

Mother Brief, at i.

      We note that Mother does not dispute the trial court’s reliance on the

best interest factors set forth in the Child Custody Act, 23 Pa.C.S.A.

                                      -3-
J-S71017-16


§ 5328(a), in awarding legal and physical custody to Father. In fact, she

states that the court’s reliance on the Child Custody Act was proper. See

Mother’s Brief, at 8. Rather, Mother questions the weight that the trial court

gave to its finding that she perpetrated the abuse, which she alleges was an

erroneous finding. See id. Mother also contends that the trial erroneously

considered J.M.’s suspected drug use, and erroneously considered J.M.’s

abuse of Child by including J.M. as a member of Mother’s household. See id.

at 8-9.

      After a careful review of the record, including the notes of testimony,

the applicable law, and the arguments of the parties, we conclude that the

thorough opinion of the Honorable Glynnis D. Hill, filed on March 22, 2016

pursuant to Pa.R.A.P. 1925(a), addresses the issues raised by Mother, and

supports the reasons for the trial court’s decision. That decision found Child

not dependent, but found that Child was the victim of abuse by Mother and

J.M., and transferred legal and physical custody of Child to Father.

Accordingly, we adopt the March 22, 2016 opinion of the trial court as our

own. See Trial Court Opinion, filed 3/22/16.

      Order affirmed.




                                    -4-
J-S71017-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2016




                          -5-
                                                                                                                                ""'·
                                                                                                                                       · .....
                                                                                                                                                  ·~
                                                                                                                                                 ,.~'::.




                                  IN THE COURT OF COMMON PLEAS
                                  FOR THE COUNTY OF PlllLADELPmA
                                                                                                      ~::
In the Matter of: L.E., a Min.or-                                 FAMILY COURT DIVI~j_0~ _ _.1
                                                                                 .            ~· 7;.; ·;?~
                                                                  CP-Sl~DP-0003116-26:15
                                                                                      ...~;
                                                                                            :-.\ ......;.                   .
                                                       !                                        "J)
Appeal of: N.E., Mother                                           No. 315 EDA 2016              ~-          ......

                                                   OPINION                                                           ~.··

          On 1211/2015, the City of Philadelphia Department of Human Services (DHS) filed a

petition recommending that L.E. (Child) be committed to DHS. In its petition) DHS alleged that

the Child was dependant and/or abused pursuant to the Juvenile Act (42 Pa.C.S. § 6302) and/or

the Child Protective Services Law (23 Pa.C.S. § 6303(b)(l)). respectively. The pre-hearing
                             ~                 .
conference was scheduled for 12/8/2015. On 12/8/2015, the hearing was continued to 12/22/2015
          .           '
because the court wasawaiting doctor testimony. On 12/22/2015) the court found that the Child

was not dependent, and the Child was a victim of child abuse by Nasheeda Ellis (Mother) and

Jamal McQueen (Father of Sibling). The court also transferred legal and physical custody of the

Child to Robert Gordon (Father). On 1/20/2016, Mother filed a timely notice of appeal along

with a concise Statement of Matters Complained of on Appeal pursuant to Pa.R.A.P.
                           -t t

1925(a)(2)(i), raising the following issues:

      1. The Court erred in finding child abuse as to mother, N.E.
      2. The Court erred in disposing of the petition by awarding custody to L.E. 's father.

                                                    FACTS

           On 9/5/2015, Mother went t.o work and called Jamal McQueen, the father of L.E. 's sister,

to watch L.E: and his older sister.1 On 9/6/2015, at approximately 7:30 a.m., Mother noticed

scratch marks on the top ofL.E.'s hand and swelling of bis right ear.2 Mother testified that L.E.


I
    Notes ofTestimony, 12/l2/201S, pg 51-52, 75.
2
    N.,L. 12/2212015, pg. 70.


                                                                                                                                                               .,/
                                                                                                                                                           /
had bruising on his face and a scratch on his forehead before she went to work on 9/5/2015.3 She

testified that he had fallen on Thursday, 9/3/2015, at the park, and that he fell Friday. 9/4/2015,

in the bathroom, both of which caused the scratches and bruising on his face.4 She also testified

that the swelling in his right ear was caused when he fell tripping over the threshold at his sisters

grandfather's house. Mother then stated that she believed that L.E. had an allergic reaction on the

night of 9/5/2015 that caused the swelling in his ear. 5

           On 917/2015, at approximately 12:00 arn., Mother brought L.B. to the emergency room

at Einstein Medical Center. 6 When Moth~ brought L.B. to the hospital, she told hospital staff

that when L.E. woke up, his ear was swollen and appeared to enlarge throughout the day, and

that he may have sustained the bruises and abrasions from roughhousing with his siblings and the

children at his daycare. 7

           Later on 9/7/2015, L.B. was transferred to St. Christopher's Hospital for Children. Dr.

Maria McColgan, the director of the child protection program at St Christopher's, was consulted

by the medical team caring for L.E. because of concern of physical abuse.8 Dr. McColgsn

observed that L.E. had severe swelling and bruising of his right ear. bruising on bis left ear,

bruising and abrasions on his face, bruising on his back and side, and somewhat deep abrasions

on the back of his right hand.9 The hospital found that L.E. did not have an infection that would

cause the swelling in his ear, nor did he have a bleeding disorder that would cause abnormal

bleeding tendencies.i'' Dr. McColgan determined that the nature of the injuries could not have


3
4
    N.:L. 12/22/20\S,   pg. 72.
  N.T., 12/2212015,     pg. 72-74.
5
  N.,L. 12/2212015,     pg. 76.
6N.T.,
        12/22/2015,     pg ...7}.
7
  N.T., 12122/2015,  pg. 19, 50.
8
  N.T., 12122/2015,  pg. 12, 15-17.
9
  N.L.. 12/.2212015, pg. 17-18. Toe court saw '12 photographs ofL.E.'s injuries that showed obvious and
disconcerting swelling, and extensive bruising. N,L 12122/201.5, pg. 25, 43-45, 89.
lO N,L 12/22/2015, pg. 18, 22-23.


                                                         z
                                                        11
been caused by L.E. merely falling on the pavement.          She found that it is not likely that a 2 year

old child would sustain those injuries without some sort of non-accidental trauma, and

determined to a reasonable degree of medical certainty that L.E. 's injuries were caused by child

abuse.12

           On 9/8/2015, L.E. was discharged from the hospital to the care of his maternal aunt,

Wykina Skinner. On the same day, DHS social worker Magdalene Bey visited the family's

home." Mother told Ms. Bey that L.B. had fallen on the playground, and in the bathroom.14

Additionally, Mother stated that L.E. was jumping on the bed and hit his head on a radiator

cover, and that he was roughhousing with siblings and at daycare.15 Initially, Mother told Ms.

Bey that on the night of 9/5/2015, her sister Kendra Ellis was watching L.E., and Mother's Sister

corroborated her story.16 After the safety conference, Mother's Sister recanted her statement, and

admitted that she had not watched L.B. that night, but rather the Father of L.E. 's Sibling had.17

Mother's Sister stated that she had lied because Father of Sibling had a criminal record.18 She

thought DHS was trying to take L.B. from Mother, and it would look bad that L.B. was watched

by Father of Sibling.19

           Ms. Bey stated that she did not have drug, alcohol, or mental health concerns about

Moth.er, but was concerned about Father of Sibling) who had posted several photos to Facebook

of himself with marijuana and alcohol.20 Mother stated that Father of Sibling did not live in the

home, but Ms. Bey observed a conversation between Mother and her maternal grandmother that

11
     N:L. 12'22/2015, pg. 23-24.
12
     NJ:,, 12/22/2015, pg. 28-29.
13
     N,L, 1212212015, pg. 48.
14
     liL, 12/22/2015, pg. 49~50.
H Jg,_
16
     nr,   12/22/2015, pg. 50-51.
17   Jg.
IS   Id.
19   ld
20
     N.T., 12122/2015,   pgs. 58-59.

                                                   3
led her to believe that Father of Sibling had been living in the home." Additionally. Ms. Bey

stated that she had no concerns for Father, and bis home is appropriate for L.E.22


                                                  DISCUSSION
          The standard for review for dependency cases is whether there has been an abuse of

discretion. In re R.J.T .. 9 A.3d 1179, 1190 (2010). In this review, the appellate court is required

to "accept the findings of fact and credibility determinations of the trial court if they are

supported by the record."        ML The Superior Court "may reject the         conclusions of the trial court

only if they involve an error of law, or are unreasonable in light of the sustainable findings of the

trial court." J.R.M. v. J.E.A., 33 A.3d 647, 650 (Pa.Super.2011). With this standard in mind, the

court will discuss each of the Mother's contentions.

I.         The court did not err in finding child abuse as to the Mother.

           For a finding of child abuse, the Juvenile Act does not require proof that the parent has

committed or condoned abuse, but merely evidence that the child is without proper parental care.

In re R.R. 686 A.2d 1316, 1317-18 (1996); see also 42 Pa.C.S. § 6302(1) (explaining that a

determination of lack of parental control may be based upon evidence of conduct by the parent

that places the health. safety, or welfare of the child at risk). In determining whether there exists

proper care, acts and omissions of a parent must weigh equally, since parental duty includes

protection of a child from the harm others may inflict. lnre RP .• 957 A.2d 1205, 1211-12

(2008); citing to In re R. W.J., 826 A.2d 10 (Pa.Super. 2003).

           Child Abuse includes'' any recent act or failure to act ... [which causes] nonaccidental

 serious physical injuries ... [or] any recent act, failure to act or series of such acts or failures to


21
     N.I:, 1212212015, pg. o3. Mother had told her maternal grandmother that she had put Father of Sibling out of the
borne. ld,.
 "-NL 1212211015, pg. 54.

                                                            4
act ... which creates an imminent risk of serious physical injury [or] serious physical

neglect ... which endangers a child's life or development or impairs the child's functioning." 23

Pa.C.S. § 6303(b)(l)(i),(ili). (iv). Serious physical injury is any injury that causes "severe pain"

or "significantly impairs" the child's ability to function physically. Id.. at 6303(a); see also In re

L.Z., 111 A.3d 1164, 1174 (2015).

            In this case, L.E. presented at the hospital with severe bruising and abrasions. He

appeared to be in pain, and the bruising was still swollen, indicating that it was recently formed.

Ms. Bey stated that she was not sure whether Mother had caused the injuries.23 However, even if

Mother did not inflict the wounds herself, child abuse only requires evidence that the child is

without proper care. This includes creating an imminent risk of serious physical injury which

impairs the child's functioning. Dr. McColgan found to a reasonable degree of medical certainty

that L.E.'s injuries were caused by child abuse. The injuries occurred because Mother did not

properly care for L.E., and left him in a situation where there was imminent risk of serious

physical injury. L.E.' s swollen ear did not present until the morning after Mother left him in. the

care of Father of Sibling, and he had numerous other bruises and abrasions all over bis body.

Mother knew that Father of Sibling had previously been incarcerated, which had led her, her

sister, and Father of Sibling to lie to DHS at the outset of the investigation.24

            Additionally, Ms. Bey did not have confidence that Mother would be able to provide a

safe place for L.E. Based on Mother's conversation, it was not clear whether Father of Sibling

was out of the house, but in light of Mother's non-forthrightness with Ms. Bey about whether he

lived in the household, the court was concerned about Mother putting L.E. at further risk.25


23
     NL121221201s, pg. 64-65.
l4   N.L,
       12/22/2-15, pg. 76-78.
25
 On 9/8/2015, Mother told Ms. Bey that Father of Sibling did not live in the home, but based on the conversation
Ms. Bey overheard, there was an implicaticn that Mother did not put him out until after DHS investigated. li.L,

                                                        5
Although there is no evidence      that Mother directly      caused the injuries, she    did not properly care

for L.E. because she placed his health, safety, and welfare at risk. Therefore, the court did not err

in finding child abuse as to Mother.

D.      The court did not err in disposing of the petition by awarding custody to the Child's
        Father.

        In a child custody case, the primary concern is the best interests of the child. J.R.M., 33
A.3d at 652. To determine the best interests of a child when entering a custody order, the court

must consider all of the factors in 23 Pa.C.S.A. § 5328(a).          E.D.   v.   M.P ., 33 A3d 73,   80-81,   n, 2

(Pa.Super.2011). These factors include:

        (1) Which party is more likely to encourage and permit frequent and continuing contact
        between the child and another party.
        (2) The present and past abuse committed by a party or member of the party's household,
        whether there is a continued risk of harm to the child or an abused party and which party
        can better provide adequate physical safeguards and supervision of the child.
        (2.1) The information set forth in section 5329.l(a) (relating to consideration of child
        abuse and involvement with protective services).
        (3) The parental duties performed by each party on behalf of the child.
        (4) The need for stability and continuity in the child's education. family life and
        community life.          ·
        (S) The availability of extended family.
         (6) The child's sibling relationships.
        (7) The well-reasoned preference of the child, based on the child's maturity and
        judgment.
        (8) The attempts of a parent to tum the child against the other parent, except in cases of
        domestic violence where reasonable safety measures are necessary to protect the child
        from harm.
         (9) Which party is more likely to maintain a loving, stable, consistent and nurturing
         relationship with the child adequate for the child's emotional needs.
         ( l 0) Which party is more likely to attend to the daily physical, emotional, developmental,
         educational and special needs of the child.
         (11) The proximity of the residences of the parties.
         (12) Each party's availability to care for the child or ability to make appropriate child-care
         arrangements.
         (13) The level of conflict between the parties and the willingness and ability of the parties
         to cooperate with one another. A party's effort to protect a child from abuse by another
         party is not evidence of unwillingness or inability to cooperate with that party.
         (14) The history of drug or alcohol abuse of a party or member of a party's household.
         ( 15) The mental and physical condition of a party or member of a party's household.


1212212015, pg. 63. The testimony suggests that Mother did not feel a sense of urgency to protect L.E. from Father
of Sibling until DHS investigated the abuse.

                                                         6
       ( 16) Any other relevant factor.

       The first factor does not appear to favor either Mother or Father. They shared custody,

and th.ere was no indication that either one would be more likely to encourage and permit

frequent and continuing contact with the other party. They both appeared to have encouraged

contact with the other.

       The second factor weighs heavily in favor of Father. Ms. Bey indicated that she did not

have any concerns about Father's house, and his home is appropriate for L.E. to live in. L.E.

suffered child abuse at the hands of Mother and Father of Sibling while at Mother's home. There

was an investigation in Philadelphia for the abuse suffered on 9/5/2015, and Mother and Father

of Sibling were identified as the perpetrators. Father of Sibling reportedly has a good relationship

with his own child, and would therefore most likely continue to be at the home. There would be a

continued risk of harm to L.E. at Mother's house.

        The third factor does not appear to weigh in favor of either Mother or Father. Ms. Bey

stated that she was not concerned about drug, alcohol, or mental health problems for either one,

and they appear to have shared responsibilities for L.B.

        Similarly, the fourth factor does not appear to weigh strongly in favor of either party.

Awarding sole custody to father may disrupt continuity in the child's education, family life, and

community life. L.E. saw his siblings at his Mother's house, and changing his residence would

alter his community. However, there is no evidence of whether L.E.'s education will be affected.

        Under the fifth factor, there is no evidence that L.E.'s extended family would become

unavailable. L.E. still has supervised visitation with Mother. and could continue to see his

extended family on Mother's side.




                                                  7
          Similarly, the sixth factor weighs slightly in   favor of Mother. L.E. will not be able to

spend as much time with bis siblings if he is prevented from living with Mother part time, but he

will still be able to visit with them.

          The seventh factor is not applicable. L.E. is approximately 2 Y:i years old, and may not be

able to form a preference for living with either parent.

          There is no evidence that the eighth factor weighs in favor of either parent. It does not

appear as though either parent attempts to turn the child against the other.

          Similarly, the ninth factor does not weight in favor of one party over the other. Both

parties maintain a loving, stable, consistent and nurturing relationship with the child.

          Toe tenth factordoes not weigh in favor of either party. The DHS social worker did not

have concerns about either parent meeting the daily physical, emotional, developmental, or

educational needs of the child.

          No evidence was given about the proximity of the residences of the parties. However,

neither party is moving, and during shared custody the parties lived close enough that they could

exchange custody. The eleventh factor, therefore, does not weigh in favor of either Mother or

Father.

          The twelfth factor also weighs heavily in favor of Father. Although mother is generally

available to care for the child, she was unable in this instance to care for L.E., or to make

appropriate child care arrangements. While she was at work, she asked Father of Sibling to

watch L.E., subjecting him to child abuse. There are also indications that similar situations may

occur in the future.

          The thirteenth factor does not appear to weigh in favor of either Father or Mother. There

is no evidence that the parties are unwilling to cooperate with one another.



                                                     8
        The fourteenth factor also weighs in favor of Father. Although Mother claims that Father

of Sibling does not live in her home, Ms. Bey observed that it is most likely that h.e did. Ms. Bey

found pictures on Facebook of Father of Sibling drinking and smoking marijuana. Having a

. member of Mother's household that abuses illegal narcotics is not in the best interest of the child.

        The fifteenth factor, however, does not weigh in favor of either party. Ms. Bey did not

have concerns about the mental or physical conditions of either party.

         After carefully considering all factors under 23 Pa.C.S.A. § S328(a), this court concludes

 that overall   they are weighed in favor of granting Father custody. Mother and Father appear to be

 cooperative in caring for L.E., but Mother has not provided a safe home environment for him,

 and subjected him to child abuse. There was insufficient evidence in the record that the mother
 was willing to take steps to remove the threat of abuse (i.e., the sibling's father) to L.E.

 Therefore, the court did not err in awarding custody to Father. The court concluded that it would

 be in the best interests of L.E. to be in Father's custody to avoid further abuse.




                                                    9
                                         CONCLUSION

       The court did not err in either finding child abuse as to Mother, or awarding custody to

Father. The standard of review is whether the trial court abused its discretion. The conclusions

must be unreasonable in light of the findings of the trial court. This court found that Mother

committed child abuse by leaving L.E. in imminent risk of serious physical injury, based on

testimony from Dr, McColgan, the director of the Child Protection Program at St. Christopher's

Hospital, and testimony from Ms. Bey, the DHS social worker assigned to the investigation.

Both witnesses concluded that L.E.'s injuries were the result of child abuse. and that Father's

home is more appropriate for L.E. to live in. Therefore. based on the evidence, the court did not

abuse its discretion.




                                                  10
                            IN THE COURT OF COMMON PLEAS
                           FOR THE COUNTY OF PlilLADELPHIA

In the Matter of: L.E., a Minor                                FAMILY COURT DIVISlON

                                                               CP-St.DP-0003116-2015

Appeal of: N.E., Mother                                        No. 315 EDA 2016

                                  PROOF OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served upon the
following persons on the 22nd day of March, 2016.


Scott Gessner, Esquire                                      Melanie Katz Silverstein, Esquire
100 S. Broad st., Ste. 1419                                 1515 Market St, Ste. 1200
Philadelphia, PA 19110                                      Philadelphia, PA 19102

Rachel Hantgan, Esquire                                     Patricia Cochran, Esquire
Assistant City Solicitor                                    1800 JFK Blvd., Ste. 300
Child Welfare Unit                                          Philadelphia, PA 19103 ·
1515 Arch Street
Philadelphia, PA 19 I 02

Cara Fagan
530 Walnut St., Ste. 315
Philadelphia, PA 19106




                                                                                  IS n, IDLL •
                                                                                                 {.




                                                11